Citation Nr: 1429974	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Jackson, Mississippi Department of Veterans Affairs Regional Office (RO).  In November 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

At his hearing, the Veteran's representative raised a claim of service connection for hypertension, which is REFERRED for consideration. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with diabetes mellitus or prostate cancer.  

2.  For the entire period on appeal, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas such as sleep impairment, nightmares, isolation, reduced judgment and insight, inability to establish and maintain effective relationships, and suicidal ideation; these symptoms are not productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus and prostate cancer, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a disability evaluation of 70 percent, but not higher, for PTSD are met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and post-service treatment records have been obtained.  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment.  Additionally, the Veteran testified a hearing before the Board.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the November 2013 Board hearing, the VLJ fully explained the issues on appeal.  The representative, the Veteran, and the VLJ acknowledged that the obstacle the Veteran faced with regard to the issues of service connection for diabetes mellitus and prostate cancer was the lack of a diagnosis for either disability.  The Veteran indicated that he would attempt to obtain medical evidence of diagnoses of such disabilities and submit it for consideration; however, no such evidence has been received.  The VLJ also took testimony concerning the nature and severity of the Veteran's service-connected PTSD and the Veteran reported that there was no outstanding evidence pertaining to that issue.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Veteran was also provided with VA examinations in November 2010 and January 2011 which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service Connection

The Veteran is seeking service connection for diabetes mellitus and prostate cancer, on the basis that such disabilities were caused by herbicide exposure while on active service.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus and prostate cancer are among the exclusive list of diseases which are covered by this presumption.

At the outset, the Board notes that there is no question as to whether the Veteran had service in the Republic of Vietnam, as such is established by the evidence of record.  Specifically, a review of the Veteran's service personnel records shows that he arrived in the Republic of Vietnam in May 1965, where he remained until October 1966 when he departed for Marine Corps Air Station El Toro.  Additionally, the Board notes that the Veteran's DD Form 214 shows the Veteran served in combat and his military occupational specialty (MOS) was a machine gun operator.  As such, the Board notes that exposure to herbicides is conceded.  However, the question, in this case, is whether the Veteran has current diagnoses of diabetes mellitus and prostate cancer.

The Veteran's STRs are silent for any complaints or treatment related to diabetes mellitus or prostate cancer.  On March 1968 separation examination, the Veteran's endocrine system and anus and rectum (hemorrhoids, fistulae, prostate) were normal on clinical evaluation.  

Post-service VA treatment records are silent for any complaints, treatment, or diagnosis of diabetes mellitus.  The VA treatment records show that on multiple occasions the Veteran was noted to have an elevated prostate specific antigen (PSA).  A December 2010 VA treatment record shows that after a recurrence of an elevated PSA, the Veteran underwent a prostate biopsy which was negative for any evidence of carcinoma.  The VA treatment notes of record provide no indication that the Veteran has ever been diagnosed with diabetes mellitus or prostate cancer.  

The Veteran was afforded a VA examination in November 2010.  At that time the Veteran reported that he had diabetes for "28 years or so."  The VA examiner noted that he conducted a complete review of the Veteran's claims file which showed some sporadic elevated blood sugar readings between July 2003 and June 2008; however, the majority of the readings reported in the treatment records were normal and there were no hemoglobin A1C readings.  The examiner also noted the Veteran's history of some elevated PSA readings and that he had been scheduled for a December 2010 biopsy.  After examination, the examiner noted that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus and while he had sporadic elevated PSA readings, which the examiner attributed to benign prostatic hyplasia (BPH), a diagnosis of prostate cancer was not made.  

The Veteran has not submitted any other evidence in support of his claim that shows he has current clinical diagnoses of diabetes mellitus or prostate cancer or that he seeks any treatment for symptoms related to such a diagnosis.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, while the Board has conceded the Veteran's exposure to herbicides on active service, there is no evidence that he has ever been diagnosed with either diabetes mellitus or prostate cancer.  As such, the Board finds that service connection for diabetes mellitus and prostate cancer, to include as due to herbicide exposure, is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Disability Evaluation of PTSD

The Veteran asserts that he is entitled to a disability rating in excess of 50 percent for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was afforded a VA examination in January 2011.  At that time, he reported that people were afraid of him and he did not know why.  He reported that he had a lot of dreams about the Vietnam War and that he could not sleep at night.  He reported that he had thoughts about the people he killed during the war and that he felt he killed the wrong people.  He reported that he lived by himself and that he did not get along with others.  He denied any present suicidal ideation.  He reported that he experienced his symptoms daily and that they were mild in nature.  He reported that he had not worked since 1977 due to the loss of his leg, but there was no indication that he had lost time from work due to his PTSD.  He reported that he was estranged from his two children and recently found out that he may not be their biological father, but that he had a good relationship with his younger sister.  He reported that he attended church, but that he had no friends and did not participate in any organizations.  He reported that his daily activities included watching television, reading, staying outside, and that he made barbecue grills as a hobby.  He reported that he was able to drive, shop, and do chores.  

On mental status examination, the Veteran's appearance was normal and he was well-dressed and groomed.  His sensorium was within normal limits and his behavior was unremarkable.  His interview response was cooperative and communication was intact.  Speech was normal in speed and amount and psychomotor activity showed a limp on the left side.  Eye contact was well maintained and mood and affect were normal.  Thought processes were linear; however, content frequently returned to his relationship with VA.  Memory was adequate, but insight and judgment were reduced.  Cognitive function was grossly normal.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 75.  The examiner went on to note that the Veteran's PTSD was minimal to mild and most of his complaints were directed toward VA and not getting along with other people.  There was no impairment of thought processes or communication and his GAF score reflected only mild impairment of social and occupational functioning.  

In November 2013, the Veteran appeared at a Board hearing before the undersigned VLJ.  At that time, he reported symptoms consistent with isolation, specifically, that he only spent time with his sister, that he did not see any of his other family members, that he had no friends, and that he had been divorced twice.  While the Veteran's speech was normal, his testimony was somewhat disorganized and the VLJ had to repeatedly direct his thoughts toward the issue on appeal.  Throughout the hearing, the Veteran made several statements that alluded to thoughts or ideas of suicide and he specifically reported that he felt suicidal.  Additionally, like at his VA examination, much of the Veteran's testimony was focused on complaints or frustrations related to VA.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a disability rating of 70 percent for his service-connected PTSD.  In this regard, the Board notes that the Veteran suffers from chronic PTSD symptoms of sleep impairment, nightmares, isolation, reduced judgment and insight, inability to establish and maintain effective relationships, and suicidal ideation.  The Board acknowledges that the January 2011 VA examiner found that the Veteran's PTSD symptoms were only reflective of mild impairment, assigning a GAF score of 75, and that most of the Veteran's complaints were directed toward VA.  However, based on the testimony provided by the Veteran at his Board hearing, it appears as though the Veteran's PTSD symptoms have left him less able to adequately handle the aggravations and frustrations of daily life.  Therefore, the Board finds that the symptoms related to his PTSD and those related to the aggravations and frustrations of daily life, including his complaints related to VA, cannot be separated.  As such, the Veteran's psychiatric disability as a whole should be considered in assigning a disability rating for his PTSD.  As such, the Board finds that the Veteran's PTSD symptomatology more closely approximates the criteria contemplated by the 70 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board acknowledges that the symptoms described in the January 2011 VA examination report and the Veteran's November 2013 Board hearing do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability evaluation for the period on appeal, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the period on appeal.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment during this period more nearly approximates total than deficiencies in most areas.  In this regard, there is no indication from the evidence of record that the Veteran had total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and significant memory loss (i.e. for names of close relatives, own occupation or own name).  Further, evidence of record indicates the Veteran has been unemployed since 1977, the January 2011 VA examination report shows that this is a result of the loss of his leg, and not because of his PTSD.  Additionally, the Veteran's November 2013 Board hearing testimony suggests that has worked off and on as a truck driver even after the loss of his leg and that he still enjoys driving.  Therefore, a total disability evaluation is not warranted at this time.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  In this regard, there is no indication from the record that the Veteran receives frequent emergency or inpatient treatment for his PTSD, in fact, he has denied receiving even regular outpatient mental health treatment.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  

Finally, while the record suggests the Veteran became unemployed in 1977 when he lost his leg (unrelated to his PTSD), he testified at his Board hearing that he continued to drive trucks for some time and still enjoys driving.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.  

Entitlement to a disability rating of 70 percent, but no higher, for the entire period on appeal is granted.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


